DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 8/14/2019 has been entered. The claims 1, 3-5, 7 and 11-15 have been amended. The claims 1-15 are pending in the current application. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the control section being configured to carry out control of at least either….or…” of claim 1 and “the control section being configured to carry out control of at least either….or….” of claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

For example, with respect to the claimed “the control section being configured to carry out control of at least either….or…” in claim 1 or the “control section being configured to carry out control of at least either….or….” of claim 8, applicant’s specification discloses at Paragraph 0393 the computer 910 according to the present embodiment to function as the server control section 32, 34, 35 or 36” and at Paragraph 0395 “the computer 901 to function as the terminal control section 23, 26, 27, 28, or 29”. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sueki et al. US-PGPUB No. 2019/0205078 (hereinafter Sueki). 
Re Claim 1: 
Sueki teaches an n information providing device for providing information to a terminal device configured to superimpose an image of a character over a captured image (e.g., FIG. 2), the information providing device comprising: 
a communication section (e.g., the wireless communication section 13 of FIG. 3 or the wide-range communication section 33 of FIG. 5); and a control section (e.g., the control section 10 of FIG. 3 or the control section 30 of FIG. 5), the control section being configured to carry out control of at least either 
(i) referring to device identification information for identifying an individual device shown in the captured image (e.g., Sueki teaches at Paragraph 0038 that the server device 3 is a management device which provides services of distributing object management information…various types of beacon devices 2 where different patterns (pictures) have been printed corresponding to various types of objects in a one-to-one relationship are sold and at Paragraph 0039 that the upper digit of the beacon ID is the information indicating the type of the beacon device 2 and the lower digit is the terminal identification information and at Paragraph 0044 that the AR marker 2a of the beacon device 2 is recognized. 
Sueki teaches at Paragraph 0044 that the user communication device 1 displays a 3DCG character corresponding to the beacon device 2 by AR display and superimposed on the portion of the AR marker 21 and at Paragraph 0058 that the “BEACON ID” is information identifying a beacon device 2 possessed by a user…a user communication device 1 transmits a beacon ID acquired from the beacon device 2 and its own user ID to the server device 3) and (ii) e.g., Sueki teaches at Paragraph 0059 that 50 types of characters are associated with 50 types of beacon devices 20 or an individual character is associated with an individual beacon device 2 in a one-to-one relationship), and 
transmitting the determined character management information to the terminal device via the communication section (Sueki teaches at Paragraph 0058 that the server device 3 registers the received beacon ID and the user ID in the USER TABLE TB1 as a correspondence relationship and at Paragraph 0059 that the BEACON-SPECIFIC CHARACTER TABLE TB2 associates the beacon devices 2 with the characters and at Paragraph 0068 that the server device 3 references the CHARACTER DATA FILE GROUP CF and distributes the requested character data to the user communication device 1 that is the requesting source and at Paragraph 0079 that the user communication device 1 transmits the beacon ID and its user ID to the server device 3 so as to request and download character data and the like associated with the beacon device 2 and at Paragraph 0080 that the server device 3 references the CHARACTER DATA FILE GROUP CF based on the “CHARACTER ID” and reads out the corresponding character data. Then, the server device 3 performs processing of distributing the read various types of data, namely, the AR marker corresponding to the beacon ID and the character motion control information and the character data corresponding to the character ID to the user communication device 1), or
referring to the character management information and determining device management information for determining a state that the individual device presents, and 
transmitting the device management to the individual device via the communication section (Sueki teaches at Paragraph 0034 that each beacon device 2 is a thin circular button type communication device that can be carried around as a mobile object and is sold as an accessory of the user communication device 1 and at Paragraph 0058 that the server device 3 registers the received beacon ID and the user ID in the USER TABLE TB1 as a correspondence relationship and at Paragraph 0059 that the BEACON-SPECIFIC CHARACTER TABLE TB2 associates the beacon devices 2 with the characters and at Paragraph 0068 that the server device 3 references the CHARACTER DATA FILE GROUP CF and distributes the requested character data to the user communication device 1 that is the requesting source and at Paragraph 0079 that the user communication device 1 transmits the beacon ID and its user ID to the server device 3 so as to request and download character data and the like associated with the beacon device 2 and at Paragraph 0080 that the server device 3 references the CHARACTER DATA FILE GROUP CF based on the “CHARACTER ID” and reads out the corresponding character data. Then, the server device 3 performs processing of distributing the read various types of data, namely, the AR marker corresponding to the beacon ID and the character motion control information and the character data corresponding to the character ID to the user communication device 1).

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the control section is configured to carry out control of at least either referring to the device identification information and updating the character management information, or referring to the character management information and updating the device management information. 
Sueki teaches at Paragraph 0077 that the server device 3 performs pairing initial setting processing of additionally registering the correspondence relationship of the beacon ID and the user ID received from the user communication device 1 and at Paragraph 0080 that the server device 3 references the CHARACTER DATA FILE GROUP CF based on the “CHARACTER ID” and reads out the corresponding character data. Then, the server device 3 performs processing of distributing the read various types of data, namely, the AR marker corresponding to the beacon ID and the character motion control information and the character data corresponding to the character ID to the user communication device 1). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the control section is configured to select content of speech by the character with reference to (i) terminal identification information for distinguishing between the terminal device and another terminal device and (ii) character related information obtainable from a history of conversation between the character and a user. 
Sueki further teaches the claim limitation that the control section is configured to select content of speech by the character with reference to (i) terminal identification information for distinguishing between the terminal device and another terminal device (e.g., Sueki teaches at Paragraph 0058 that the server device 3 registers the received beacon ID and the user ID in the USER TABLE TB1 as a correspondence relationship and at Paragraph 0059 that the BEACON-SPECIFIC CHARACTER TABLE TB2 associates the beacon devices 2 with the characters. Sueki teaches at Paragraph 0059 that 50 types of characters are associated with 50 types of beacon devices 20 or an individual character is associated with an individual beacon device 2 in a one-to-one relationship) and (ii) character related information obtainable from a history of conversation between the character and a user (Sueki teaches at Paragraph 0045 and FIG. 7 that the character can emit a voice sound while making motions so as to speak to the user and at FIG. 7 and Paragraph 0062 that in a case where the basic motion is the “MEAL”, the variation “STOP EATING AND TALK ABOUT IMPRESSION” is specified as a “TAP OPERATION”. 
Sueki teaches at Paragraph 0096 that when a tapping operation is performed during the display of the character eating a meal, processing is performed by which the character motion is changed to a variation where the character stops eating and gives a comment…processing may be performed by which the user and the character have a dialogue). 

Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the control section is configured to, in accordance with device operation information, change the form of presenting the character, the device operation information being information related to operation of the individual device shown in the captured image. 
Sueki further teaches the claim limitation that the control section is configured to, in accordance with device operation information, change the form of presenting the character (Sueki teaches at FIG. 7 and Paragraph 0060 that that is the basic information for managing the basic appearance and motion for each character type), the device operation information being Sueki teaches at Paragraph 0059 that the BEACON-SPECIFIC CHARACTER TABLE TB2 associates the beacon devices 2 with the characters. Sueki teaches at Paragraph 0059 that 50 types of characters are associated with 50 types of beacon devices 20 or an individual character is associated with an individual beacon device 2 in a one-to-one relationship). 

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the device identification information includes device classification information, which is classification information obtainable from appearance of the individual device shown in the captured image. 
Sueki further teaches the claim limitation that the device identification information includes device classification information (Sueki teaches at Paragraph 0034 that each beacon device 2 is configured to transmit a beacon signal including its beacon ID for beacon terminal identification as predetermined identification information and at Paragraph 0054 that a close range communication section that transmits and receives a beacon signal to and from the corresponding user communication device 1 and periodically transmits a beacon signal including the beacon ID read out from the storage section 22 once every few seconds and at Paragraph 0037 that the server device 3 stores and manages basic information, e.g., information defining basic appearances and operations before being specialized for each user of various types of objects as data library and stores and manages individual information, information regarding customization of basic appearance and operation indicated by basic information for each user, which includes state information that affects basic appearance, operation of each object by which objects the same type can have different appearances and operations and at Paragraph 0038 that the server device 3 is a management device which provides services of distributing object management information…various types of beacon devices 2 where different patterns (pictures) have been printed corresponding to various types of objects in a one-to-one relationship are sold), which is classification information obtainable from appearance of the individual device shown in the captured image (Sueki teaches at Paragraph 0038 that the server device 3 is a management device which provides services of distributing object management information…various types of beacon devices 2 where different patterns (pictures) have been printed corresponding to various types of objects in a one-to-one relationship are sold and at Paragraph 0039 that the upper digit of the beacon ID is the information indicating the type of the beacon device 2 and the lower digit is the terminal identification information and at Paragraph 0044 that the AR marker 2a of the beacon device 2 is recognized). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the device identification information further includes capturing position information of the captured image. 
Sueki further teaches the claim limitation that the device identification information further includes capturing position information of the captured image (Sueki teaches at Paragraph 0038 that the server device 3 is a management device which provides services of distributing object management information…various types of beacon devices 2 where different patterns (pictures) have been printed corresponding to various types of objects in a one-to-one relationship are sold and at Paragraph 0039 that the upper digit of the beacon ID is the information indicating the type of the beacon device 2 and the lower digit is the terminal identification information and at Paragraph 0044 that on the surface of this beacon device 21, an AR marker 21 indicating its existing position in real space has been printed and the AR marker 2a of the beacon device 2 is recognized). 

Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the device identification information further includes unique information obtainable through communication with the individual device shown in the captured image. 
Sueki further teaches the claim limitation that that the device identification information further includes unique information obtainable through communication with the individual device shown in the captured image (Sueki teaches at Paragraph 0034 that each beacon device 2 is configured to transmit a beacon signal including its beacon ID for beacon terminal identification as predetermined identification information and at Paragraph 0054 that a close range communication section that transmits and receives a beacon signal to and from the corresponding user communication device 1 and periodically transmits a beacon signal including the beacon ID read out from the storage section 22 once every few seconds. 
Sueki teaches at Paragraph 0058 that the “BEACON ID” is information identifying a beacon device 2 possessed by a user…a user communication device 1 transmits a beacon ID acquired from the beacon device 2 and its own user ID to the server device 3).  

Re Claim 8: 
Sueki teaches a terminal device, comprising: 
e.g., imaging section 17 of FIG. 3); 
a presenting section (e.g., touch display section 18 of FIG. 3); 
a control section (e.g., control section 10 of FIG. 3); and 
a communication section (e.g., wireless communication section 13 of FIG. 3), 
the presenting section including a display section (e.g., touch display section 18 of FIG. 3), 
the control section being configured to carry out control of at least either 
(i) obtaining, from an information providing device for providing information to the terminal device, character management information for managing a form of presenting a character which character management information has been determined with reference to device identification information for identifying an individual device shown in a captured image (Sueki teaches at Paragraph 0038 that the server device 3 is a management device which provides services of distributing object management information…various types of beacon devices 2 where different patterns (pictures) have been printed corresponding to various types of objects in a one-to-one relationship are sold. 
Sueki teaches at Paragraph 0068 that the server device 3 references the CHARACTER DATA FILE GROUP CF and distributes the requested character data to the user communication device 1 that is the requesting source and at Paragraph 0079 that the user communication device 1 transmits the beacon ID and its user ID to the server device 3 so as to request and download character data and the like associated with the beacon device 2 and at Paragraph 0080 that the server device 3 references the CHARACTER DATA FILE GROUP CF based on the “CHARACTER ID” and reads out the corresponding character data. Then, the server device 3 performs processing of distributing the read various types of data, namely, the AR marker corresponding to the beacon ID and the character motion control information and the character data corresponding to the character ID to the user communication device 1) and (ii) causing the display section to superimpose an image of the character over the captured image captured by the image capturing section (Sueki teaches at Paragraph 0044 that the user communication device 1 displays a 3DCG character corresponding to the beacon device 2 by AR display and superimposed on the portion of the AR marker 21), or transmitting the device identification information for identifying the individual device to the information providing device via the communication section (Sueki teaches at Paragraph 0058 that the “BEACON ID” is information identifying a beacon device 2 possessed by a user…a user communication device 1 transmits a beacon ID acquired from the beacon device 2 and its own user ID to the server device 3).

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the device identification information is associated with the character management information, which is referred to for determining device management information for determining a state that the individual device presents. 
Sueki further teaches the claim limitation that the device identification information is associated with the character management information (Sueki teaches at Paragraph 0059 that 50 types of characters are associated with 50 types of beacon devices 20 or an individual character is associated with an individual beacon device 2 in a one-to-one relationship), which is referred to for determining device management information for determining a state that the individual device presents (Sueki teaches at Paragraph 0034 that each beacon device 2 is a thin circular button type communication device that can be carried around as a mobile object and is sold as an accessory of the user communication device 1. Sueki teaches at Paragraph 0044 that the user communication device 1 displays a 3DCG character corresponding to the beacon device 2 by AR display and superimposed on the portion of the AR marker 21). 

Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the control section is configured to cause the presenting section to output content of speech by the character which content has been selected with reference to (i) terminal identification information for distinguishing between the terminal device and another terminal device and (ii) character related information obtainable from a history of conversation between the character and a user.
Suiki further teaches the claim limitation that the control section is configured to cause the presenting section to output content of speech by the character which content has been selected with reference to (i) terminal identification information for distinguishing between the terminal device and another terminal device (e.g., Sueki teaches at Paragraph 0058 that the server device 3 registers the received beacon ID and the user ID in the USER TABLE TB1 as a correspondence relationship and at Paragraph 0059 that the BEACON-SPECIFIC CHARACTER TABLE TB2 associates the beacon devices 2 with the characters. Sueki teaches at Paragraph 0059 that 50 types of characters are associated with 50 types of beacon devices 20 or an individual character is associated with an individual beacon device 2 in a one-to-one relationship) and (ii) character related information obtainable from a history of conversation between the character and a user (Sueki teaches at Paragraph 0045 and FIG. 7 that the character can emit a voice sound while making motions so as to speak to the user and at FIG. 7 and Paragraph 0062 that in a case where the basic motion is the “MEAL”, the variation “STOP EATING AND TALK ABOUT IMPRESSION” is specified as a “TAP OPERATION”. 
Sueki teaches at Paragraph 0096 that when a tapping operation is performed during the display of the character eating a meal, processing is performed by which the character motion is changed to a variation where the character stops eating and gives a comment…processing may be performed by which the user and the character have a dialogue).

Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the control section is configured to (i) refer to the form of presenting the character which form has been changed in accordance with device operation information, which is information related to operation of the individual device shown in the captured image, and (ii) cause the display section to superimpose the image of the character over the captured image captured by the image capturing section. 
Sueki further teaches the claim limitation that the control section is configured to (i) refer to the form of presenting the character which form has been changed in accordance with device operation information, which is information related to operation of the individual device shown in the captured image, and (ii) cause the display section to superimpose the image of the character over the captured image captured by the image capturing section (Sueki teaches at Paragraph 0044 that the user communication device 1 displays a 3DCG character corresponding to the beacon device 2 by AR display and superimposed on the portion of the AR marker 21. 
Sueki teaches at Paragraph 0077 that the server device 3 performs pairing initial setting processing of additionally registering the correspondence relationship of the beacon ID and the user ID received from the user communication device 1 and at Paragraph 0080 that the server device 3 references the CHARACTER DATA FILE GROUP CF based on the “CHARACTER ID” and reads out the corresponding character data. Then, the server device 3 performs processing of distributing the read various types of data, namely, the AR marker corresponding to the beacon ID and the character motion control information and the character data corresponding to the character ID to the user communication device 1). 

Re Claim 12: 
Sueki teaches a display system (e.g., FIG. 1), comprising: 
an information providing device (e.g., server device 3 of FIG. 1); and a terminal device (e.g., user communication device 1 of FIG. 1), the terminal device including: an image capturing section (e.g., the imaging section 17 of the user communication device 1 of FIG. 3); a presenting section (e.g., the touch display section 18 of the user communication device 1 of FIG. 3); a terminal control section (e.g., the control section 10 of the user communication device 1 of FIG. 3); and a terminal communication section (e.g. the wireless communication section 13 of the user communication device 1 of FIG. 3), the presenting section including a display section (e.g., the touch display section 18 of the user communication device 1 of FIG. 3), the information providing device (e.g., the server device 3 of FIG. 1) including: a server communication section (e.g., wide-range communication section 33 of the server device 3 of FIG. 5); and a server control section (e.g., the control section 30 of the server device 3 of FIG. 5), 
the server control section being configured to carry out control of at least either 
.g., Sueki teaches at Paragraph 0038 that the server device 3 is a management device which provides services of distributing object management information…various types of beacon devices 2 where different patterns (pictures) have been printed corresponding to various types of objects in a one-to-one relationship are sold and at Paragraph 0039 that the upper digit of the beacon ID is the information indicating the type of the beacon device 2 and the lower digit is the terminal identification information and at Paragraph 0044 that the AR marker 2a of the beacon device 2 is recognized. 
Sueki teaches at Paragraph 0044 that the user communication device 1 displays a 3DCG character corresponding to the beacon device 2 by AR display and superimposed on the portion of the AR marker 21) and (ii) determining character management information for managing a form of presenting a character (e.g., Sueki teaches at Paragraph 0038 that the server device 3 is a management device which provides services of distributing object management information. 
Sueki teaches at Paragraph 0059 that 50 types of characters are associated with 50 types of beacon devices 20 or an individual character is associated with an individual beacon device 2 in a one-to-one relationship), and 
transmitting the determined character management information to the terminal device via the server communication section (Sueki teaches at Paragraph 0038 that the server device 3 is a management device which provides services of distributing object management information…various types of beacon devices 2 where different patterns (pictures) have been printed corresponding to various types of objects in a one-to-one relationship are sold. 
Sueki teaches at Paragraph 0068 that the server device 3 references the CHARACTER DATA FILE GROUP CF and distributes the requested character data to the user communication device 1 that is the requesting source and at Paragraph 0079 that the user communication device 1 transmits the beacon ID and its user ID to the server device 3 so as to request and download character data and the like associated with the beacon device 2 and at Paragraph 0080 that the server device 3 references the CHARACTER DATA FILE GROUP CF based on the “CHARACTER ID” and reads out the corresponding character data. Then, the server device 3 performs processing of distributing the read various types of data, namely, the AR marker corresponding to the beacon ID and the character motion control information and the character data corresponding to the character ID to the user communication device 1), or 
referring to the character management information and determining device management information for determining a state that the individual device presents, and 
transmitting the determined device management information device identification information to the individual device via the server communication section (Sueki teaches at Paragraph 0034 that each beacon device 2 is a thin circular button type communication device that can be carried around as a mobile object and is sold as an accessory of the user communication device 1 and at Paragraph 0058 that the server device 3 registers the received beacon ID and the user ID in the USER TABLE TB1 as a correspondence relationship and at Paragraph 0059 that the BEACON-SPECIFIC CHARACTER TABLE TB2 associates the beacon devices 2 with the characters and at Paragraph 0068 that the server device 3 references the CHARACTER DATA FILE GROUP CF and distributes the requested character data to the user communication device 1 that is the requesting source and at Paragraph 0079 that the user communication device 1 transmits the beacon ID and its user ID to the server device 3 so as to request and download character data and the like associated with the beacon device 2 and at Paragraph 0080 that the server device 3 references the CHARACTER DATA FILE GROUP CF based on the “CHARACTER ID” and reads out the corresponding character data. Then, the server device 3 performs processing of distributing the read various types of data, namely, the AR marker corresponding to the beacon ID and the character motion control information and the character data corresponding to the character ID to the user communication device 1), 
the terminal control section being configured to refer to the character management information and cause the display section to superimpose an image of the character over the captured image captured by the image capturing section (Sueki teaches at Paragraph 0044 that the user communication device 1 displays a 3DCG character corresponding to the beacon device 2 by AR display and superimposed on the portion of the AR marker 21).

Re Claim 13: 
The claim 13 recites the claim limitation of a computer readable non-transitory storage medium that stores a program for causing a computer to function as an information providing device according to claim 1, the program causing the computer to function as the control section.
The claim 13 is subject to the same rationale of rejection as the claim 1. 
Sueki further teaches the claim limitation of a computer readable non-transitory storage medium (e.g., the storage section 32 of FIG. 5 and Paragraph 0055 storing various types of programs) that stores a program for causing a computer to function as an information providing device according to claim 1, the program causing the computer to function as the control section (e.g., FIG. 5 and Paragraph 0055).

Re Claim 14: 

The claim 14 is subject to the same rationale of rejection as the claim 9. 
Sueki further teaches the claim limitation of a computer readable non-transitory storage medium (e.g., the storage section 12 of FIG. 3 and Paragraph 0049 storing programs and various applications for actualizing the present embodiment) that stores a program for causing a computer to function as a terminal device according to claim 9, the program causing the computer to function as the control section (FIG. 3 and Paragraph 0049). 

Re Claim 15: 
The claim 15 recites the claim limitation of an information providing method for providing information to a terminal device configured to superimpose an image of a character over a captured image, the information providing method comprising at least either: 
(i) referring to device identification information for identifying an individual device shown in the captured image and (ii) determining character management information for managing a form of presenting the character, and 
transmitting the determined character management information to the terminal device, 
or referring to the character management information and determining device management information for determining a state that the individual device presents, and 
transmitting the determined device management information device identification information to the individual device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613